IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,082-01


      EX PARTE ROBERTO GONZALEZ AKA RUPERTO GONZALEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 18-081-A IN THE 421ST DISTRICT COURT
                           FROM CALDWELL COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of murder and sentenced to sixty years’ imprisonment. Applicant

filed a direct appeal, which was dismissed for want of jurisdiction. Gonzalez v. State, No. 03-20-

00172-CR (Tex. App.—Austin, June 26, 2020). He filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC . art. 11.07.

       Applicant contends, among other things, that he was denied his right to an appeal because

appellate counsel failed to timely file a notice of appeal. Based on the record, the trial court has

found that appellate counsel failed to timely file a notice of appeal. We agree.

       Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,
                                                                                                    2

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his conviction

in cause number 18-081 from the 421st District Court of Caldwell County. Within ten days from the

date of this Court’s mandate, the trial court shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel to

represent him on direct appeal. All deadlines shall be calculated as if Applicant was sentenced on the

date of this Court’s mandate. Should Applicant decide to appeal, he must file a written notice of

appeal in the trial court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: January 13, 2021
Do not publish